Case 7:20-cr-00517-VB Document 43 Filed 03/16/21 Page 1 of 2

“ee! i:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- he
iy ‘ ne
o ; eed
if ? i"
a3 ‘ a
3 , o
4 fl wh
oie

ane een ewe Re eee ee ee ee x
UNITED STATES OF AMERICA :
Vv. : ORDER
KAREEM GRANT et al., : 20 CR 517 (VB)
Defendants. :
x

 

The Court conducted an on-the-record telephone conference today, attended by
defendants Kareem Grant and Dorian Byrd, and all counsel.’

Accordingly, it is HEREBY ORDERED:

1. Defendants’ motions are due April 29, 2021.

2. The government’s opposition to defendants’ motions are due May 20, 2021.

3, Defendants’ replies, if any, are due June 3, 2021.

4. A status conference and/or hearing on the motions is scheduled for June 28, 2021,
at 10:00 a.m. The Court expects to conduct this proceeding in person at the Hon. Charles L.
Brieant, Jr., Courthouse, 300 Quarropas Street, White Plains, NY 10601.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.

 

Defendant Terrance Rose was not able to attend the conference due to COVID-19
quarantine restrictions. Mr. Rose’s attorney waived his appearance during the telephone
conference.
Case 7:20-cr-00517-VB Document 43 Filed 03/16/21 Page 2 of 2

Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: March 15, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
